Case 1:20-cv-02832-MEH Document 4 Filed 09/18/20 USDC Colorado Page 1 of 5




                  EXHIBIT B
 Case 1:20-cv-02832-MEH Document 4 Filed 09/18/20 USDC Colorado Page 2 of 5




District Court, Adams County, Colorado
1100 Judicial Center Dr.
Brighton, CO 80601


Plaintiff(s): John Williams

V.
                                                                        A                         A
                                                                            COURT USE ONLY
Defendant(s): Equifax Information Services, LLC; LexisNexis
Risk Solutions Inc; Experian Information Solutions, Inc; Trans
Union, LLC

Attorney for Plaintiff:                                               Case Number:
Matthew R. Osborne #40835
11178 Huron Street, Suite 7
Northglenn, CO 80234
Phone Number: 303-759-7018
E-mail: matt@mrosbornelaw c.com                                       Division         Courtroom

                                              COMPLAINT

     1. Plaintiff is a resident of Thornton, CO.

     2. Defendant Equifax Information Services, LLC ("Equifax") is a limited liability company,
        located at 1550 Peachtree St NW, Atlanta, GA 30309.

     3. Defendant LexisNexis Risk Solutions Inc ("Lexis") is a Georgia corporation located at 1000
        Alderman Dr., Alpharetta, GA 30005.

     4. Defendant Experian Information Solutions, Inc ("Experian") is a corporation, located at 475
        Anton Boulevard, Cost Mesa, CA 92626.

     5. Defendant Trans Union, LLC ("Trans Union") is a limited·liapility company, located at 555
        W Adams St, Chicago, IL 60661.

     6. Plaintiffs last four of his social security number ("SSN") ends in *1507.

     7. The Defendants have mixed Plaintiff's credit file with a different "John Williams", who is
        believed to live in Washington state, and whose SSN ends in *3077.

 8. In or around November 2019, Plaintiff notified Defendant Equifax that they had his credit
    file mixed, and requested that it be unmixed, which included removing all Washington phone
    numbers and addresses.

 9. Plaintiff has no record of receiving a response to his November 2019 dispute from Equifax.
Case 1:20-cv-02832-MEH Document 4 Filed 09/18/20 USDC Colorado Page 3 of 5




 I 0. In or around November 2019, Plaintiff notified Defendant Lexis that it had inaccurate
      information on his credit file such as the wrong SSN, wrong addresses and wrong phone
      numbers. As part of this notice, Plaintiff requested a complete copy of his credit file from
      Defendant Lexis.

 11. By letter dated December 28, 2019, Defendant Lexis notified Plaintiff that it had deleted the
     inaccurate information; however, Defendant Lexis failed to provide Plaintiff with an updated
     copy of his file as requested.

12. In or around November 2019, Plaintiff notified Defendant Experian that they had his file
    mixed with the other John Williams, and Plaintiff also disputed several inquiries on his file
    whereby Plaintiff believed that Experian had sold his credit reports to the other John
    Williams creditors. As part of this notice, Plaintiff requested a complete copy of his credit
    file from Defendant Experian.

13. By letter dated December 11, 2019, Defendant Experian notified Plaintiff that it would not be
    removing the Washington address associated with the other John Williams. Experian then
    encouraged Plaintiff to contact the "source" of the incorrect address, but Experian failed to
    include the identity of the "source" as required by the FCRA. See e.g. 15 U.S.C. §
    1681g(a)(2).

14. In or around February 2020, Plaintiff noticed that Defendant Trans Union was reporting an
    inaccurate account on his credit file called "CBA Collection Bureau of America", which
    Plaintiff disputed as not his debt. Plaintiff also disputed some addresses that Trans Union
    reported on his credit file from New Jersey, and requested a complete copy of his credit file .

15. By letter dated March 20, 2020, Trans Union notified Plaintiff that the CBA Collection
    Bureau of America account had been verified, and Trans Union did not address Plaintiffs
    dispute of the addresses, nor did Trans Union provide Plaintiff with a complete copy of his
    credit file upon request.

16. In or around February 2020, Plaintiff noticed that Experian was reporting an inaccurate
    account on his credit file called "CBA Collection Bureau of America'', which Plaintiff
    disputed as not his debt.

17. By letter dated March 17, 2020, Experian notified Plaintiff that it had "verified" the CBA
    Collection Bureau of America account, which would be impossible to do since the debt does
    not belong to Plaintiff.

18. On September 18, 2018, Midland Credit Management ("Midland"), a debt collection
    company, attempted to order a consumer report on the "John E. Williams" from Washington
    from Defendant Lexis.

19. In response, Defendant Lexis sold Midland a mixed consumer report, which merged
    Plaintiffs information with the other John E. Williams.
Case 1:20-cv-02832-MEH Document 4 Filed 09/18/20 USDC Colorado Page 4 of 5




 20. Upon receipt of the consumer report that Defendant Lexis sold Midland, Midland then
     changed its computer to reflect Plaintiff's personal information, instead of the Washington
     John Williams who actually owed the debt.

21. Plaintiff was then pursued by Midland for the other John Williams' debt, and was on the
    receiving end of collection calls, and letters threatening legal action.

22. Whenever a user such as Midland Credit Management orders a consumer report on a person,
    they must certify the purpose, and said purpose must be a permissible purpose under the
    FCRA. On information and belief, Midland certified to Defendant Lexis that the permissible
    purpose was "for the collection of an account", which is a permissible purpose under 15
    U.S.C. 168lb(a)(3)(A).

                          COUNT I, Fair Credit Reporting Act (FCRA)

23. Defendants negligently and willfully violated 15 U.S.C. § 1681e(b) by failing to follow
    reasonable procedures to ensure maximum possible accuracy of information when compiling
    consumer reports about Plaintiff. One important procedure that Defendants could have
    followed, but chose not to, was to require an exact SSN match in their algorithm setup - this
    simple procedure would eliminate the problem of mixed files, which have plagued
    Defendants for decades. However, Defendants have intentionally set up "loose matching"
    algorithms, which allows files to be mixed, even though there are obvious discrepancies
    between the two consumers SSNs, addresses, phone numbers, and other information. The
    Defendants sold Plaintiff's consumer reports to various third parties, which were mixed files
    which had information relating both to Plaintiff and to the other John Williams.

24. Defendant Lexis willful1y and negligently violated 15 U.S.C. 1681b by selling Plaintiff's
    consumer report to Midland Credit Management, when in fact Midland ordered a report on
    the other John Williams, which included Midland providing Lexis the full SSN of the John
    Williams in Washington.

25. Defendant Experian willfully violated 15 U.S.C. § 168lg(a)(2) by failing to include the
    "source" of information concerning the Washington addresses in Plaintiffs credit file - the
    reason that credit reporting agencies are required to disclose the source of the data is so that
    consumers can reach out directly with the source to also dispute the information - Experian
    chose to disregard this important safeguard by intentionally never disclosing the source of
    address information in over 200 million credit files.

26. Defendants Equifax and Trans Union willfully violated 15 U.S.C. § 1681g by failing to
    provide Plaintiff with a full copy of his credit file upon request.

27. Defendants Trans Union, Experian, and Equifax negligently and willfully violated 15 U.S.C.
    § 1681 i by failing to perform reasonable reinvestigations into Plaintiffs disputes, including
    failing to notify the source of the information, failing to review all relevant information,
    failing to consider how its own loose matching algorithms are the main cause of mixed files,
Case 1:20-cv-02832-MEH Document 4 Filed 09/18/20 USDC Colorado Page 5 of 5




    and by failing to review and consider obvious discrepancies between the two John Williams,
    such as totally different SSNs, geographical addresses and phone numbers. Instead, the
    Defendants outsourced the handling of the reinvestigations to the low wage operations
    centers overseas, where vendor agents are expected to crank out reinvestigations in a factory
    assembly line fashion, with the emphasis on quantity, not quality, in order to increase profits.
    Defendants inadequately trained the overseas vendors on how to perform a reinvestigation,
    and what information to look for when performing the reinvestigation.

 28. Defendants' violations of the FCRA have caused Plaintiff actual damages to be determined at
     trial, including harm to credit score.

 29. Defendants recklessly disregarded Plaintiff's rights under the FCRA, and should be held
     liable for punitive damages pursuant to the.FCRA.

 WHEREFORE, Plaintiff prays for the following relief:

    a.   Actual damages to be determined at trial;
    b.   Punitive damages to be determined at trial;
    c.   Attorney Fees and costs if Plaintiff is the prevailing party at trial;
    d.   For such other relief as may be proper.

s/ Matthew R. Osborne
11178 Huron St., Ste 7
Northglenn, CO 80234
(303) 759-7018
matt@mrosbornelawpc.com


Attorney for Plaintiff
